Citation Nr: 0920529	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a surviving spouse for VA 
compensation purposes.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1, 1941, to March 
[redacted], 1945, and died on April [redacted], 1988.  The appellant seeks 
recognition as the Veteran's surviving spouse for VA benefits 
purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) benefits on the grounds that she was not the surviving 
spouse of the Veteran and could not be deemed so under 
applicable laws and regulations.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
Veteran's first common law marriage had ended many years 
before the onset of his relationship with appellant.  

2.  The preponderance of the evidence reflects that the 
appellant entered into her relationship with the Veteran more 
than a year prior to his death, and that two children were 
born of their relationship.  

3.  The preponderance of the evidence reflects that the 
appellant entered into a common law marriage with the Veteran 
without knowledge of the Philippines' lack of recognition of 
the validity of such marriages, or any other legal impediment 
to their union.

4.  The preponderance of the evidence reflects that the 
appellant cohabitated with the Veteran continuously from the 
date of their common law marriage to his death.

5.  The preponderance of the evidence reflects that the 
benefits granted to the Veteran's first common law spouse 
were a one-time reimbursement for burial expenses and did not 
constitute a finding that she was a legal surviving spouse 
entitled to gratuitous death benefits.  


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the appellant is 
entitled to recognition as the Veteran's surviving spouse for 
VA compensation purposes.  38 U.S.C.A. §§ 1102, 1310, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.54, 3.102, 3.105 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Death benefits, including death pension, death compensation, 
and DIC, may be paid to a 'surviving spouse' of a Veteran who 
died on or after January 1, 1957, as in this case, and who 
was married to the Veteran: (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury of disease causing death was incurred or 
aggravated, (2) for one year or more prior to the Veteran's 
death, (3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  38 C.F.R. 
§ 3.54 (2008).  

The term 'surviving spouse' means a person of the opposite 
sex: (1) whose marriage to the Veteran was valid under the 
law of the place of residence at the time of the marriage or 
when the right to benefits accrued; (2) who was the spouse of 
a Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. §§ 
3.1(j), 3.50(a) & (b).

In a case involving a common law marriage, there must be 
proof of the common law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

At the outset, the Board acknowledges that the jurisdiction 
in which the appellant resides does not recognize common law 
marriages.  Sandoval v. Brown, 7 Vet. App. 7, 10 (1994) 
(noting that the Republic of the Philippines does not 
recognize common law marriage).  However, where an attempted 
marriage of a claimant to the Veteran was invalid by reason 
of a legal impediment, that marriage will nonetheless be 
deemed valid for the purposes of granting VA death benefits 
if the following four requirements are met.  First, the 
marriage must have occurred one year or more before the 
Veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage.  Second, the claimant must have entered into 
the marriage without knowledge of the impediment.  Third, the 
claimant must have cohabited with the Veteran continuously 
from the date of marriage to the date of his or her death.  
Fourth, no claim must have been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

The VA General Counsel has provided an authoritative 
interpretation of 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 in a 
Precedent Opinion dated June 17, 1991.  The General Counsel 
held that where it is established that a claimant for 
gratuitous Veterans' death benefits entered into a marriage 
with a Veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the Veteran for one year or more immediately preceding the 
Veteran's death, such marriage will be deemed to be valid.  
VAOGCPRECOP 58-91 (June 17, 1991).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  A claimant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if the preponderance of the 
evidence weighs against it.  See Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).

The appellant claims entitlement to DIC benefits based on her 
status as the surviving spouse of the Veteran, who died on 
April [redacted], 1988.  She has not produced any evidence that there 
was a legal, ceremonial marriage between the Veteran and 
herself.  Nevertheless, she contends in essence that she and 
the Veteran lived together in a common law marriage from 
September [redacted], 1973, until his death.  

Her claim was denied by the RO on the grounds that the 
Veteran was legally married to another woman, "I.C.," from 
March [redacted], 1935, until his death.  On those grounds, the RO 
reasoned, any marriage the Veteran may have subsequently 
entered into with appellant was "void from the beginning."

Article 83 of the Civil Code of the Philippines provides 
that:

Any marriage subsequently contracted by a person during 
the lifetime of the first spouse of such person with 
any other person other than such first spouse shall be 
illegal and void from its performance unless: (1) the 
first marriage was annulled or dissolved; or (2) the 
first spouse had been absent for seven consecutive 
years at the time of the second marriage without the 
spouse present having news of the absentee being alive, 
or if the absentee, though he has been absent for less 
than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the 
absentee is presumed dead. The marriage so contracted 
shall be valid in any of the three cases until declared 
null and void by a competent court.

The appellant, in her initial claim for benefits and 
subsequent written statements, acknowledged that the Veteran 
had a prior relationship with I.C.  Significantly, however, 
the appellant maintained that Article 83 was not a bar to her 
claim because, at the time she married the Veteran on 
September [redacted], 1973, he told her that his relationship to I.C. 
had ended 15 years earlier and that they had shared a common 
law, rather than a contracted marriage.  In this regard, the 
appellant submitted an August 2007 statement from the Office 
of the Civil Registrar General, Republic of the Philippines, 
National Statistics Office, certifying that it had no record 
of any contracted marriage between the Veteran and I.C.  The 
appellant also provided a signed statement indicating that, 
at the time she married the Veteran, she knew of no legal 
impediment to their union.

In further support of her claim, the appellant produced birth 
certificates of her two children, dated in October 1975 and 
July 1978, in which she and the Veteran were listed as the 
respective parents and noted to have been living together as 
husband and wife since September [redacted], 1973.  Additionally, the 
appellant provided an October 1983 notarized statement from 
the Veteran naming her as his wife and granting her power of 
attorney.  That statement bears both parties' signatures.  
Further evidence in support of the appellant's claim includes 
statements from her adult daughter indicating that the 
appellant and the Veteran lived together as husband and wife 
from September [redacted], 1973, until his death.

Other pertinent evidence consists of the Veteran's service 
records, including his signed affidavit for the Philippine 
Army Personnel, dated in January 1946, in which he purported 
to be married to I.C.  Also of record is an April 1988 death 
certificate, listing I.C. as the Veteran's surviving spouse 
but indicating that they were living separately at the time 
of his death.  The Board observes that shortly after the 
Veteran's death, I.C. filed a claim for burial benefits, 
which were paid by VA in April 1990.  The record reflects 
that I.C. herself died in July 1990.

Based on a careful review of the record, and resolving all 
reasonable doubt in favor of the appellant, the Board finds 
that she is entitled to recognition as a surviving spouse for 
VA compensation purposes.  Her claim must be granted because 
she meets the requirements of 38 C.F.R. § 3.52 and 38 
U.S.C.A. § 103(a).  Specifically, she has provided credible 
evidence in the form of her children's birth certificates, 
the notarized power-of-attorney authorization signed by 
herself and the Veteran, and her daughter's statements, which 
collectively establish that her common law marriage to the 
Veteran occurred more than one year prior to his death, that 
two children were born of their union, and that she lived 
with the Veteran up until the time of his death.   

The Board recognizes that there is evidence in the claims 
folder suggesting that the Veteran married a woman other than 
the appellant in March 1935, and that there is no record of a 
divorce through the time of his death.  However, the Board 
finds it significant that the appellant has presented 
objective evidence that this other relationship was also a 
common law marriage, which ended many years before the 
Veteran married the appellant.  

Additionally, the Board acknowledges that the Philippines 
does not recognize common law marriages.  Nevertheless, the 
appellant has provided a signed statement indicating that she 
did not know of this or any other legal impediment to her 
marriage with the Veteran.  The Board deems this statement to 
be credible in the absence of any contrary information in the 
claims folder.  

Finally, while cognizant of the VA's April 1990 award of 
burial benefits to I.C., the Board notes that such benefits 
are a form of reimbursement that may be paid to individuals 
other than a legal surviving spouse.  38 C.F.R. §§ 3.1600, 
3.1601 (2008).  Thus, the granting of burial benefits to I.C. 
was not a determination that she was a legal surviving spouse 
entitled to death benefits, and the appellant's common law 
marriage to the Veteran is not prohibited from being deemed 
valid by this determination under 38 C.F.R. § 3.52(d) (2008).

In sum, the appellant's common law marriage to the Veteran is 
deemed valid because it occurred more than one year before he 
died, children were born of the relationship, she entered 
into the union without knowledge of that the Philippines does 
not recognize common law marriage or any other legal 
impediment to the marriage, she cohabited with the Veteran 
continuously from the date of the common law marriage until 
his death, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits.  As there is at least as much evidence in favor of 
the appellant's claim as there is against it, the appellant 
is entitled to the benefits of the doubt, and she may 
therefore be recognized as the Veteran's surviving spouse for 
VA benefit purposes.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to recognition as a surviving spouse for VA 
compensation purposes is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


